Exhibit 10.3.1
AMENDMENT
streetTRACKS® GOLD TRUST
PARTICIPANT UNALLOCATED BULLION ACCOUNT AGREEMENT
     This amendment (this “Amendment”), dated as of November 26, 2007, to the
streetTRACKS® Gold Trust Participant Unallocated Bullion Account Agreement,
dated                     , 20___, between HSBC Bank USA, National Association
(the “Custodian”) and [Name of Authorized Participant] (the “Authorized
Participant”) (the “Participant Unallocated Bullion Account Agreement”).
     WHEREAS, the Authorized Participant and the Custodian have hitherto entered
into the Participant Unallocated Bullion Account Agreement and the same is
currently in full force and effect; and
     WHEREAS, clause 13.4 of the Participant Unallocated Bullion Account
Agreement provides that any amendment thereto shall be in writing signed by the
Authorized Participant and the Custodian; and
     WHEREAS, the Authorized Participant and the Custodian wish to amend the
definition of “Business Day” in clause 1.1 of the Participant Unallocated
Bullion Account Agreement as provided herein in order to reflect the transfer of
the principal listing of the streetTRACKS® Gold Trust and the trading of the
streetTRACKS® Gold Shares (the “Shares”) from the New York Stock Exchange, Inc.
to NYSE Arca, Inc. (“NYSE Arca”);
     NOW, THEREFORE, the Authorized Participant and the Custodian agree as
follows:
     1. The definition of “Business Day” in clause 1.1 of the Participant
Unallocated Bullion Account Agreement is hereby amended to read in its entirety
as follows:
“Business Day” means a day other than (i) a day on which the Exchange (as
defined in the Trust Indenture) is closed for regular trading or (ii), if the
transaction involves the receipt or delivery of gold or confirmation thereof in
the United Kingdom or in some other jurisdiction, (a) a day on which banking
institutions in the United Kingdom or in such other jurisdiction, as the case
may be, are authorized by law to close or a day on which the London gold market
is closed or (b) a day on which banking institutions in the United Kingdom or in
such other jurisdiction, as the case may be, are authorized to be open for less
than a full business day or the London gold market is open for trading for less
than a full business day and transaction procedures required to be executed or
completed before the close of the business day may not be so executed or
completed.

-1-



--------------------------------------------------------------------------------



 



     2. The foregoing amendment shall be effective as of the date the Shares are
listed on NYSE Arca.
     3. Except as modified by this Amendment, the Participant Unallocated
Bullion Account Agreement shall remain unmodified and in full force and effect.
     4. This Amendment is governed by, and will be construed in accordance with,
English law. The parties agree that the English courts are to have jurisdiction
to settle any disputes or claims which may arise out of or in connection with
this Amendment and, for these purposes, each party irrevocably submits to the
non-exclusive jurisdiction of the English courts.
     5. Capitalized terms used but not defined in this Amendment shall have the
meaning assigned to such terms in the Participant Unallocated Bullion Account
Agreement.
     6. This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed an original, but together
shall constitute one and the same amendment. Facsimile signatures shall be
acceptable and binding.
[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Custodian and the Authorized Participant have
caused this Amendment to be executed as of the day and year first above written.

             
 
                HSBC Bank USA, National Association    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                [Name of Authorized Participant]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[Signature Page to Amendment to
streetTRACKS®Gold Trust Participant Unallocated Bullion Account Agreement]

-3-